UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2203


FANTASHIA S. ROBINSON,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner of Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:12-cv-00587-REP)


Submitted:   March 26, 2014                   Decided:   May 14, 2014


Before KEENAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel S. Jones, LAW OFFICES OF HARRY J. BINDER & CHARLES E.
BINDER, P.C., New York, New York, for Appellant.      Nora Koch,
Acting Regional Chief Counsel, Charles Kawas, Acting Supervisory
Attorney, James A. McTigue, Assistant Regional Counsel, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; Dana J.
Boente, Acting United States Attorney, Robin Perrin Meier,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Fantashia     S.    Robinson   appeals   the   district    court’s

order accepting the recommendation of the magistrate judge and

affirming     the     Commissioner’s   denial   of   disability    insurance

benefits and supplemental security income.

            We have reviewed the parties’ briefs and the record on

appeal and find no reversible error.             Accordingly, we affirm.

We   dispense   with     oral   argument   because   the   facts   and   legal

contentions     are    adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       2